             Case 2:16-cr-00237-JAM Document 214 Filed 07/17/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:16-CR-00237-JAM
12                               Plaintiff,           STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                         MOTION FOR MODIFICATION OF SENTENCE
                                                      PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(1)
14   PETER WONG,
15                              Defendant.
16

17                                                STIPULATION
18         1.      Defendant Peter Wong filed a motion for modification of sentence on July 16, 2020.
19 Docket No. 209. Pursuant to local rule, the government’s response is due by July 23, 2020.

20

21

22

23

24

25

26

27

28
             Case 2:16-cr-00237-JAM Document 214 Filed 07/17/20 Page 2 of 3



 1         2.      Counsel for the United States desires additional time for briefing on defendant’s motion.

 2 Accordingly, by this stipulation, the parties now move that:

 3                 a)     The United States’ opposition or response to defendant’s motion, Docket No. 209,

 4 be due on July 29, 2020; and

 5                 b)     The defense reply, if any, will be due on July 31, 2020.

 6

 7         IT IS SO STIPULATED.

 8
                                                         McGREGOR W. SCOTT
 9                                                       United States Attorney
10   Dated: July 17, 2020
                                                         /s/ Lee S. Bickley
11                                                       LEE S. BICKLEY
                                                         Assistant United States Attorney
12

13
     Dated: July 17, 2020                                /s/ Kristy Horton
14                                                       KRISTY HORTON
                                                         Counsel for Defendant Peter Wong
15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:16-cr-00237-JAM Document 214 Filed 07/17/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 209,

 5 is due on July 29, 2020;

 6                 b)     The defense reply, if any, will be due on July 31, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: July 17, 2020                                 /s/ John A. Mendez_______________________
                                                        HONORABLE JOHN A. MENDEZ
11                                                      UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
